Citation Nr: 1518026	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  06-38 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for right lower extremity radiculopathy with sciatic nerve involvement associated with intervertebral disc syndrome prior to February 23, 2012.   

2.  Entitlement to an increased rating in excess of 20 percent disabling for right lower extremity radiculopathy with sciatic nerve involvement associated with intervertebral disc syndrome on or after February 23, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1991 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected intervertebral disc syndrome, and assigned an initial disability rating of 10 percent.  The Veteran expressed disagreement with the initial disability rating assigned.  

In March 2011, the Veteran and his friend, T.S., testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In February 2015, the Veteran was informed that the Veterans Law Judge who had conducted the March 2011 Board hearing had retired, and he therefore, had a right to request an additional hearing before a different Veterans Law Judge.  The Veteran responded indicating that he did not want an additional Board hearing.  

In June 2011, the Board remanded the appeal to the RO for additional development, including a new VA examination, which was performed in February 2012.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As mentioned above, in the June 2005 rating decision, the RO assigned an initial disability rating of 10 percent.  Following the February 2012 VA examination, the RO issued a rating decision in September 2012 that increased the Veteran's disability evaluation from 10 percent to 20 percent, effective February 23, 2012.  In summary, the Veteran's disability rating for peripheral neuropathy of the right lower extremity has been staged as follows: 10 percent disabling from March 16, 2004, to February 22, 2012, and 20 percent disabling from February 23, 2012, thereafter.  In addition, the RO issued a rating decision in January 2014 that granted service connection for right lower extremity radiculopathy with femoral nerve involvement associated with lumbar intervertebral disc syndrome, and assigned an separate initial disability rating right lower extremity, radiculopathy (femoral) associated with intervertebral disc syndrome of 20 percent, effective December 17, 2012.  The Veteran was notified of the January 2014 rating decision in correspondence dated in March 2014; to date, the Veteran has not expressed disagreement with the disability rating.  Therefore, the Board finds that the issue of a higher initial rating for right lower extremity radiculopathy (femoral) is not in appellate status.  Given the above, the Veteran's current claims on appeal have been recharacterized as listed on the title page.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that since the last RO adjudication of the issues on appeal in July 2014, updated VA treatment records have been associated with the Veteran's electronic claims file through March 2015.  As such, the RO has not considered this evidence in conjunction with the current claims on appeal.  However, the Board has reviewed the updated VA treatment records and found no mention of the Veteran's symptoms of lower extremity radiculopathy, but instead primarily concern treatment for the Veteran's neck and heart symptoms.  Therefore, the Board finds these additional VA treatment records are not pertinent to the claim of entitlement to an increased rating for right lower extremity radiculopathy, and there is no prejudice to the Veteran in proceeding with the current appeal.  See Bernard v. Brown, 4 Vet. App. 383, 393 (1993).  


FINDINGS OF FACT

1.  From March 16, 2004, to February 28, 2011, the Veteran's right lower extremity radiculopathy was manifested by symptoms more closely approximating mild, incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating moderate, or greater, incomplete paralysis. 

2.  From March 1, 2011, forward, the Veteran's right lower extremity radiculopathy has been manifested by symptoms more closely approximating moderate, incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating moderately severe, or greater, incomplete paralysis.  


CONCLUSIONS OF LAW

1.  For the initial rating period from March 16, 2004, to February 28, 2011, the criteria for a rating in excess of 10 percent disabling for right lower extremity radiculopathy with sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2014).  

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating, but no higher, for right lower extremity radiculopathy with sciatic nerve involvement, from March 1, 2011, to February 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2014).  

3.  For the rating period on appeal from February 23, 2012, forward, the criteria for a rating in excess of 20 percent disabling for right lower extremity radiculopathy with sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for right lower extremity radiculopathy, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from April 2005, August 2006, April 2009, February 2012, and November 2013, and the Veteran's statements.  

As mentioned above, the Veteran was afforded several VA examinations during the initial rating period under appeal.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The VA examinations are found to be adequate for rating purposes of the issues on appeal.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's right lower extremity radiculopathy.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Codes 8520-8730 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve.  Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  
38 C.F.R. § 4.124a.  

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Disability Rating - Analysis

The Veteran contends that his service-connected right lower extremity radiculopathy is worse than the disability rating currently assigned, and asserts that an increased rating is warranted.  He reports radiating pain into the right lower extremity that, in connection with his low back disability, causes difficulty with transitioning from a seated to standing position, difficulty with stair negotiation, difficulties performing his occupational duties, and a decreased tolerance to sitting, standing, and walking.

As mentioned above, the disability rating for the Veteran's right lower extremity radiculopathy is currently staged as follows:  10 percent disabling from March 16, 2004, to February 22, 2012, and 20 percent disabling from February 23, 2012, thereafter.  After a review of all the evidence of record, lay and medical, the Board finds, however, that the Veteran's symptomatology more closely approximates moderate, incomplete paralysis of the right sciatic nerve, consistent with a 20 percent disability rating, beginning on March 1, 2011.  See 38 C.F.R. § 4.124a.  

The Board finds that from March 16, 2004, to February 28, 2011, the weight of the competent and credible evidence demonstrates that the Veteran's disability was manifested by mild, incomplete paralysis of sciatic nerve.  As such, the Board finds that from March 16, 2004, to February 28, 2011, the Veteran's disability picture more closely approximates the criteria for the 10 percent disability rating.  See 38 C.F.R. § 4.124a.  During this relevant time period, the Veteran underwent VA examinations in April 2005, August 2006, and April 2009.  In addition, the record contains VA treatment records during this relevant time period. 

During the April 2005 VA examination, the Veteran reported occasional radiating pain into the right buttock and posterior thigh, which the VA examiner described as "not prominent."  The Veteran also reported decreased tolerance to standing and walking due to his low back disability as a whole, and specifically reported an increase in pain after two or three long days of work as a postal carrier.  The VA examiner indicated that the Veteran's gait was normal, and noted no weakness.  The VA examiner also indicated straight leg raise (SLR) testing, indicative of lumbar radiculopathy, was normal.  See Dorland's Illustrated Medical Dictionary p. 1900 (32nd ed. 2012).  The VA examiner found the Veteran's reflexes to be absent in the right lower extremity, but indicated this finding was not diagnostic.  

A January 2006 VA physical therapy treatment record indicates the Veteran reported constant radiating pain into the right buttock and posterior thigh.  The Veteran denied numbness, and any bowel or bladder changes.  Upon examination, the VA physical therapist noted the Veteran's difficulty with transitioning from a seated to a standing position, and absent reflexes in the right leg.  However, the VA physical therapist also noted normal gait, intact sensation, normal strength, and negative SLR testing. 

A July 2006 VA chiropractic treatment record indicates the Veteran reported constant radiating pain into the right posterior hip and thigh with intermittent weakness.  Upon physical examination, the VA chiropractor noted normal gait, intact sensation, normal strength, normal reflexes, and negative SLR testing.  Follow-up treatment records dated in August 2006 reflect that the Veteran reported the radiating pain into the right posterior hip and thigh was intermittent. 

During the August 2006 VA examination, the Veteran reported radiating pain into the right buttock and posterior thigh with intermittent weakness.  The Veteran denied numbness, weakness, and any incapacitating episodes.  Upon physical examination, the VA examiner noted diminished reflexes bilaterally; however, the VA examiner also noted normal gait, intact sensation, normal strength, and negative SLR testing.  

During the April 2009 VA examination, the Veteran reported radiating pain into the right buttock and posterior thigh, described as intermittent, but occurring on a daily basis.  The Veteran also reported decreased tolerance to standing and walking due to his low back disability as a whole, and specifically reported an increase in pain after walking half a mile as a postal carrier.  The Veteran denied numbness and episodes of weakness leading to falls.  Upon physical examination, the VA examiner noted normal gait, intact sensation, normal strength, normal reflexes, and negative SLR testing.  

A January 2010 VA chiropractic treatment record indicates the Veteran reported intermittent radiating pain into the right posterior hip and thigh, but denied weakness or falls.  Upon physical examination, the VA chiropractor noted a slight limp on the right leg, difficulty with balance, and hypersensitivity to light touch in the right leg.  However, the VA chiropractor also noted grossly normal strength, normal reflexes, and negative SLR testing for radicular symptoms.  

A May 2010 VA treatment record indicates the Veteran reported radiating pain in the right lower extremity, but denied weakness, loss of sensation, and bowel or bladder changes.  Upon physical examination, the VA physician noted no strength or sensation deficits.  Overall, the VA physician indicated no neurological deficits.  

Based on the above, the Board finds that prior to March 1, 2011, the weight of the evidence demonstrates that the Veteran's disability was manifested by mild, incomplete paralysis of the sciatic nerve.  During the initial appeal period prior to March 1, 2011, the Veteran's complaints of radiating pain have uniformly been described as occurring in the posterior hip and thigh, and more often described as intermittent in nature.  While a few treatment records indicate absent reflexes and a slight limp, the majority of evidence reflects normal reflexes and a normal gait, as well as normal sensation, no atrophy or weakness, and negative SLR testing.  Therefore, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for the 10 percent disability rating prior to March 1, 2011.  See 38 C.F.R. § 4.12a.  

The Board next finds that from March 1, 2011, forward, the weight of the competent and credible evidence demonstrates that the Veteran's disability was manifested by moderate, incomplete paralysis of sciatic nerve.  As such, the Board finds that from March 1, 2011, forward, the Veteran's disability picture more closely approximates the criteria for the 20 percent disability rating.  During this relevant time period, the Veteran underwent VA examinations in February 2012 and November 2013.  In addition, the record contains VA treatment records during this relevant time period. 

On several occasions in March 2011, the Veteran sought treatment for his low back disability, including right lower extremity radiculopathy.  On March 8, 2011, the Veteran reported a history of radiating pain into the right leg for one week.  The Veteran reported the pain was interfering with his sleep and requested an increase in his pain medication.  The VA clinician noted no bowel or bladder changes.  On March 12, 2011, the Veteran sought emergency medical treatment for radiating pain into the right calf, lasting approximately two weeks.  The clinician noted no bowel or bladder changes.  On March 22, 2011, the Veteran reported constant radiating pain into the right calf, lasting approximately three weeks.  The Veteran also reported that the pain was affecting his occupational capacity as he was unable to drive the postal vehicle for more than 30 minutes at a time due to pain.  The VA clinician noted that these symptoms represented new symptoms of three weeks duration.  Taken together, these VA treatment records indicate a significant increase in the Veteran's symptomatology occurring on or around March 1, 2011.  

The Veteran provided testimony at a Board hearing on March 23, 2011, during which he referenced his multiple recent episodes of treatment.  The Veteran testified that he experiences constant shooting and throbbing pain down his right leg into the calf.  The Veteran further testified that "now that the pain is consistent and is not giving up . . . I can't even feel this side of my body."  See Hearing Transcript p. 6; see also id at p. 12.  In addition, the Veteran's friend, T.S., testified that she noticed the Veteran experiencing difficulty with transitioning from a seated to a standing position, and difficulty with gait.  The Veteran indicated that he has been on short-term disability from his employment since November 2010 due to his low back disability as a whole, but that he continues to be periodically called back in for work.  Finally, both the Veteran and T.S., a nurse, testified about the Veteran's urinary symptoms, which they both attributed to a neurogenic bladder associated with the Veteran's intervertebral disc syndrome.  The Veteran testified he was experiencing urinary urgency, and T.S., a nurse, testified that the Veteran has experienced urinary hesitancy.  

The record contains several VA chiropractic treatment records between July 2011 and October 2011.  A July 2011 VA chiropractic treatment record indicates the Veteran reported constant radiating pain into both calves, but denied any bowel or bladder changes.  Upon physical examination, the VA chiropractor noted hypersensitivity to light touch in the right leg.  However, the VA chiropractor also noted normal gait and balance, grossly normal strength, normal reflexes, and negative SLR testing for radicular symptoms.  VA chiropractic treatment notes in September and October 2011 indicate that the Veteran reported that the pain "has gotten worse since March 2011."  

During the February 2012 VA examination, the Veteran reported pain, numbness, and tingling into the right groin and down both lower extremities into the feet, but denied any bowel or bladder changes.  The Veteran also reported being limited in his occupational duties as he was unable to sit longer than 30 minutes, stand longer than 30 minutes, walk greater than a quarter-mile, and lift and carry more than 40 pounds.  The VA examiner noted the severity of radicular symptoms in the right lower extremity as follows: mild constant pain, moderate intermittent pain, moderate paresthesias, and moderate numbness.  Upon physical examination, the VA examiner noted decreased sensation in both feet, and positive SLR testing bilaterally; however, the VA examiner noted normal strength and normal reflexes.  Regarding the right lower extremity, the VA examiner concluded that the Veteran demonstrated involvement of the right sciatic nerve of moderate severity, but demonstrated no involvement of the right femoral nerve.  Regarding the presence of any bladder disability, the VA examiner indicated that the Veteran did not have any current bladder condition and reported no complaints of urinary changes or incontinence.  

During the November 2013 VA spinal examination, the Veteran reported pain radiating down both legs.  The VA examiner noted the severity of radicular symptoms in the right lower extremity as follows: severe constant pain, severe intermittent pain, severe paresthesias, and severe numbness.  Upon physical examination, the VA examiner noted normal strength, intact sensation, normal reflexes, and negative SLR testing.  Regarding the right lower extremity, the VA examiner concluded that the Veteran demonstrated involvement of the right sciatic nerve of moderate severity, and involvement of the right femoral nerve of moderate severity.  

Based on the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that on or after March 1, 2011, the weight of the evidence demonstrates that the Veteran's disability was manifested by moderate, incomplete paralysis of the sciatic nerve.  While the majority of the evidence demonstrates that the Veteran consistently demonstrated normal gait, normal strength, and normal reflexes after March 1, 2011, the weight of the evidence demonstrates the Veteran experienced a significant increase in the severity of his disability on or after March 1, 2011.  On or after March 1, 2011, the Veteran's complaints of radiating pain have uniformly been described as constant in nature and extending past the thigh into the right calf and foot.  In addition, the evidence of record indicates an increased frequency in the Veteran's complaints of weakness and falling, as well as a decreased tolerance to sitting, standing, walking, and occupational activities.  Finally, the Veteran has reported new symptoms of paresthesias and numbness that were not documented in the record prior to March 1, 2011.  The medical and lay evidence of record on or after March 1, 2011, is consistent with the reports made by the February 2012 and November 2013 VA examiners, who both indicated the Veteran's symptomatology represented moderate severity.  Therefore, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for the 20 percent disability rating on or after March 1, 2011.  See 38 C.F.R. § 4.12a.  

The Board also finds that criteria for the 40 percent disability or higher under Diagnostic Code 8520 are not met for any rating period under appeal.  Despite the fact that the Veteran has described the pain as severe, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claims, and such descriptions are not dispositive on the issue of severity.  See 38 C.F.R. §§ 4.2, 4.6.  Following an interview with the Veteran and physical examination, both the February 2012 and November 2013 VA examiners determined that the impairment of the Veteran's sciatic nerve was to a moderate degree.  Both VA examiners noted the Veteran's complaints of moderate-to-severe symptoms, but found the Veteran demonstrated normal gait, normal strength, a lack of muscular atrophy, and normal reflexes upon physical examination.  Therefore, the Board finds that the staged rating as established above under Diagnostic Code 8520 is appropriate, and a higher rating is not warranted.  

The Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in the right leg have been considered in evaluating neurological manifestations.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his right lower extremity radiculopathy has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  Specifically, the Board has considered whether the Veteran is entitled to a higher or separate disability rating under Diagnostic Codes 8521-8530, 8621-8630, and 8721-8730, referable to paralysis, neuritis, and neuralgia of other nerves of the lower extremity.  

During the February 2012 VA examination, the VA examiner determined that only the sciatic nerve was affected by the Veteran's right lower extremity radiculopathy.  During the November 2013 VA spinal examination, the VA examiner determined that both the sciatic and femoral nerves were affected by the Veteran's right lower extremity radiculopathy.  The November 2013 VA examiner also completed a peripheral nerve examination.  While the VA examiner indicated on the peripheral nerve examination report that all eleven listed nerves of the lower extremity were affected to moderate severity, she specifically indicated that the lower extremity findings are secondary to the low back disability and referenced the spinal examination report.  The Board finds the clear intent of the VA examiner was that the two nerves specifically identified on the spinal examination report were the only two affected by the Veteran's right lower extremity radiculopathy, as she made no detailed findings pertinent to the lower extremity on the peripheral nerve examination report, but instead referenced the spinal examination report where she did made such findings.  As mentioned above, the Veteran is already in receipt of a separate 20 percent disability rating for right lower extremity radiculopathy with femoral nerve involvement under Diagnostic Code 8526.  Therefore, the Board finds separate disability ratings for additional nerve involvement is not warranted.  

In addition, the Board has considered a separate disability rating for bowel and bladder impairment.  In this regard, both the Veteran and the Veteran's friend, T.S., testified at the March 2011 Board hearing about urinary symptoms the Veteran was experiencing.  While the Veteran endorsed urinary urgency and T.S. endorsed urinary hesitancy, these complaints are not documented in the medical evidence of record.  Instead, the medical evidence of record consistently indicates the Veteran has expressly denied any changes in his bowel or bladder habits.  Further, the Veteran was afforded a VA examination in February 2012 to specifically address the bladder complaints identified in the March 2011 Board hearing.  The February 2012 VA urinary examination report indicates the Veteran expressly denied any bowel or bladder changes, including urinary frequency and urinary hesitancy.  Therefore, the Board finds a separate disability rating for bladder dysfunction associated with the lumbar intervertebral disc syndrome is not warranted.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for a disability rating in excess of 10 percent prior to March 1, 2011, for right lower extremity radiculopathy with sciatic nerve involvement.  Additionally, the Board finds that the weight of the lay and medical evidence does support a finding for a disability rating of 20 percent, but no higher, from March 1, 2011, to February 22, 2012, for right lower extremity radiculopathy with sciatic nerve involvement.  Finally, the Board finds that the weight of the lay and medical evidence does not support a finding for a disability rating in excess of 20 percent from February 23, 2012, forward, for right lower extremity radiculopathy with sciatic nerve involvement.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected right lower extremity radiculopathy with sciatic nerve involvement are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology.  In this regard, the Veteran's disability is manifested by symptoms of radiating pain, paresthesias, numbness, and weakness.   

In this case, the problems reported by the Veteran regarding the right lower extremity radiculopathy with sciatic nerve involvement are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's right lower extremity radiculopathy negatively affects his ability to work as a postal carrier, including causing limitations in the Veteran's ability to sit, stand, walk, and carry heavy loads.  During the March 2011 Board hearing, the Veteran indicated that he had been on short-term disability due to his low back disability since November 2010, but he was periodically called in for short-term work.  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities.  The November 2013 VA examination report specifically indicates the Veteran is limited to sitting or standing for three hours at a time, walking for 300 feet at a time, and lifting 25 pounds a few times.  Similarly, the February 2012 VA examination report indicates that the Veteran is limited to sitting or standing for 30 minutes at a time, walking for a quarter-mile, and lifting 40 pounds.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


	(CONTINUED ON NEXT PAGE)






ORDER

Prior to March 1, 2011, entitlement to an initial rating in excess of 10 percent disabling for right lower extremity radiculopathy with sciatic nerve involvement is denied.  

Entitlement to a 20 percent disability rating for right lower extremity radiculopathy with sciatic nerve involvement from March 1, 2011, to February 22, 2012, is granted.  

From February 23, 2012, forward, entitlement to a rating in excess of 20 percent disabling for right lower extremity radiculopathy with sciatic nerve involvement is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


